DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Stelacone by phone on 19 January 2022.  The examiner’s amendments include amending claims 16, 20, and 27, specifically changing the language of “molding” to be “cable guide”.

The application has been amended as follows: 
16. (Currently Amended) A flexible channel assembly, comprising: a plurality of cable guide members, each of the cable guide members defining a channel configured to receive a cable; a plurality of connectors, each of the connectors being separate from the plurality of cable guide members and being configured to be removably coupled with two adjacent cable guide members of the plurality of cable guide members wherein each of the cable guide members includes a spine extending from a first end to a second end in a longitudinal direction, the spine having two opposite sides that extend from the first end to the second end; cable guide members to be pivotally coupled to one another along an axial direction to conform to a surface having a non-linear geometry that includes a bend.  

20. (Currently Amended) A flexible channel assembly, comprising: a plurality of cable guide members, each of the cable guide members defining a channel configured to receive a cable; a plurality of connectors, each of the connectors being separate from the plurality of cable guide members and being configured to be removably coupled with two adjacent cable guide members of the plurality of cable guide members wherein each of the cable guide members includes two arms extending from two opposite sides of a spine at an oblique angle to form a substantially U-shaped configuration; wherein each of the cable guide members includes a pair of first mounting flanges extending from the two opposite sides of the spine, respectively, at a first end of the cable guide member; wherein each of the cable guide members includes a pair of second mounting flanges extending from the two opposite sides of the spine, respectively, at a second end of the cable guide member; wherein each of the first mounting flanges includes a first opening, and each of the second mounting flanges includes a second opening;  wherein the cable guide members are configured such that the second end of the first one of the  two adjacent guide members is configured to overlap the first end of the second one of the two adjacent guide members when the two adjacent guide members are arranged with the second end of a first one of the two adjacent guide members at the first end of a second one of the two adjacent guide members along the longitudinal direction; wherein the second mounting flanges of the first one of the two adjacent guide members are configured to overlap the first mounting flanges of the second one of the two adjacent guide member when the second end of the first one of the two adjacent guide members overlaps the first end of the second one of the two adjacent guide members; wherein the second opening of each of the second mounting flanges of the first one of the two adjacent guide members is configured to be aligned with the first opening of each of the first mounting flanges of the second one of the two adjacent guide members overlapped by the second mounting flanges; wherein each of the connectors includes a flange defining a head end and a plurality of projections extending from a same side of the flange; wherein the projections are configured to radially deflect toward one another when the connector is inserted through the second opening of one of the second mounting flanges and the first opening of one of the first mounting flanges overlapped by the one of the second mounting flanges; and wherein the plurality of connectors permit the plurality of cable guide members to be pivotally coupled to one another along an axial direction to conform to a surface having a non-linear geometry that includes a bend.  

27. (Currently Amended) A flexible channel assembly, comprising: a plurality of cable guide members, each of the cable guide members defining a channel configured to receive a cable; a plurality of connectors, each of the connectors being separate from the plurality of cable guide members and being configured to be removably coupled with two adjacent cable guide members of the plurality of cable guide members; a flexible backing plate; wherein the plurality of cable guide members are configured to be coupled with the backing plate to define an enclosed flexible channel assembly;  wherein each of the cable guide members includes a pair of first mounting flanges extending from two opposite sides of spine, respectively, at a first end of the cable guide member; wherein each of the cable guide members includes a pair of second mounting flanges extending from the two opposite sides of the spine, respectively, at a second end of the cable guide member; wherein each of the first mounting flanges includes a first opening, and each of the second mounting flanges includes a second opening; wherein the second mounting flanges of a first one of the two adjacent guide members are configured to overlap the first mounting flanges of a second one of the two adjacent guide member when the second end of the first one of the two adjacent guide members overlaps the first end of the second one of the two adjacent guide members; wherein the second opening of each of the second mounting flanges of the first one of the two adjacent guide members is configured to be aligned with the first opening of each of the first mounting flanges of the second one of the two adjacent guide members overlapped by the second mounting flanges; and wherein the plurality of connectors permit the plurality of cable guide members to be pivotally coupled to one another along an axial direction to conform to a surface having a non-linear geometry that includes a bend; and wherein each of the cable guide members includes two arms extending from two sides of the spine at an oblique angle, and the backing plate includes two arms extending from two opposite sides of the backing plate, respectively, at an oblique angle.


Allowable Subject Matter
Claims 16 – 21, 23 – 29, and 32 – 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 16, 20 and 27, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 16, 20 and 27 with the allowable feature being: a flexible channel assembly, comprising: a plurality of cable guide members, each of the cable guide members defining a channel configured to receive a cable; a plurality of connectors, each of the connectors being separate from the plurality of cable guide members and being configured to be removably coupled with two adjacent cable guide members of the plurality of cable guide members; wherein each of the cable guide members includes two arms extending from the two opposite sides of the spine at an oblique angle; wherein each of the cable guide members includes a pair of first mounting flanges extending from the two opposite sides of the spine, respectively, at the first end; wherein each of the cable guide members includes a pair of second mounting flanges extending from the two opposite sides of the spine; wherein the cable guide members are configured such that the second end of the first one of the  two adjacent guide members is configured to overlap the first end of the second one of the two adjacent guide members when the two adjacent guide members are arranged with the second end of a first one of the two adjacent guide members at the first end of a second one of the two adjacent guide members along the longitudinal direction; wherein the second mounting flanges of the first one of the two adjacent guide members are configured to overlap the first mounting flanges of the second one of the two adjacent guide member when the second end of the first one of the two adjacent guide members overlaps the first end of the second one of the two adjacent guide members; and wherein the plurality of connectors permit the plurality of cable guide members to be pivotally coupled to one another along an axial direction to conform to a surface having a non-linear geometry that includes a bend.
One close prior art Weber (US 6,065,278) teaches of a flexible channel assembly, comprising: a plurality of cable guide members, each of the cable guide members defining a channel configured to receive a cable; and a plurality of connectors, each of the connectors being separate from the plurality of cable guide members and being configured to be removably coupled with two adjacent cable guide members of the plurality of cable guide members, wherein each of the cable guide members includes a spine extending from a first end to a second end in a longitudinal direction, the spine having two opposite sides that extend from the first end to the second end; wherein each of the cable guide members includes two arms extending from the two opposite sides of the spine to form a substantially U-shaped configuration; wherein each of the cable guide members includes a pair of first mounting flanges extending from the two opposite sides of the spine, respectively, at the first end; wherein each of the cable guide members includes a pair of second mounting flanges extending from the two opposite sides of the spine, respectively, at the second end; wherein each of the first mounting flanges includes a first opening, and each of the second mounting flanges includes a second opening; wherein the cable guide members are configured such that when the two adjacent guide members are arranged with the second end of a first one of the two adjacent guide members at the first end of a second one of the two adjacent guide members along the longitudinal direction, the second end of the first one of the two adjacent guide members overlaps the first end of the second one of the two adjacent guide members; wherein the second mounting flanges of the first one of the two adjacent guide members are configured to overlap the first mounting flanges of the second one of the two adjacent guide member when the second end of the first one of the two adjacent guide members overlaps the first end of the second one of the two adjacent guide members; wherein the second opening of each of the second mounting flanges of the first one of the two adjacent guide members is configured to be aligned with the first opening of each of the first mounting flanges of the second one of the two adjacent guide members overlapped by the second mounting flanges; wherein each of the connectors includes a flange defining a head end; wherein the projections are configured to radially deflect toward one another when the connector is inserted through the second opening of one of the second mounting flanges and the first opening of one of the first mounting flanges overlapped by the one of the second mounting flanges; and wherein the plurality of connectors permit the plurality of molding members to be pivotally coupled to one another along an axial direction to conform to a surface having a non-linear geometry that includes a bend; however Weber does not teach two arms extending from the two opposite sides of the spine at an oblique angle to form a substantially U-shaped configuration, wherein each of the connectors includes a flange defining a head end and a plurality of flexible projections extending from a same side of the flange and wherein the projections include raised portions that cooperate with the flange to define an annular channel that receives the first mounting flange and the overlapping second mounting flange when the connector is inserted through the first and second openings.
Therefore claims 16 – 21, 23 – 29, and 32 – 35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896